                                          FEDERAL MEDIATION PROGRAM
                                          UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF TENNESSEE

                                         MEDIATOR’S REPORT TO THE COURT

MEDIATOR:             Dana C. Holloway
                      Holloway Law & Mediation Center, PLLC____
                      8351 E. Walker Springs Lane, Suite 401____
                      Knoxville, TN 37923


CASE NAME & NUMBER: Jones Wiley vs G&P Trucking
USDC 3:20-cv-221-HBG


Local Rule 16.4(m) requires that mediators file this report with the clerk within five (5) days of each mediation conference.
Please answer the questions set out below and file this form electronically in CM/ECF using the Report of Mediation event
(located under “ADR Documents”). If you are not a CM/ECF User, please file the form in the clerk’s office
in the division in which the case is pending. If multiple mediation conferences 1 occur, file a form after each conference
within five (5) days of the conference.

         1.       Did all parties, party representatives and/or claims professionals meet the attendance authority to
                  negotiate requirements of L.R. 16.4(l)?

                  ____XX_____ YES                     ___________ NO

         2.       Did the case settle?

                  ___XX______ YES                     ___________ NO

         3.       Is mediation to be conducted at a later date?

                  __________ YES                      ____XX_____ NO

         4.       Was mediation terminated without settlement?

                  _________ YES              _____XX_____ NO


                                                                    s / DANA C. HOLLOWAY__________________
                                                                          Signature of Certified Mediator


                                                                  Date: 06/30/2021




                  1
                  A mediation conference which continues over multiple days is considered one conference for
         purposes of this reporting requirement. Send in separate reports only when the conference is recessed
         for
         a week or more.
